Citation Nr: 9925237	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  98-15 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim for 
entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty from July 1950 to July 
1953.

On his VA Form 9, Appeal to the Board of Veterans' Appeals 
(Board), received by the RO in September 1998, the veteran 
indicated, in blocks 7A and 7B, that he sought a hearing 
before a member of the Board, and that he would appear 
personally at a local VA office before a member of the Board.  
In addition, he added "I DESIRE A PERSONAL HEARING AT THE 
LOCAL VA AS WELL AS A BVA HEARING ON VIDEO CAMERA SHOULD IT 
BECOME NECESSARY" (underline and capitalization in original 
text).  The RO provided the veteran with a hearing before a 
local hearing officer at that facility in October 1998.  The 
veteran may have a hearing before both the Board and a local 
hearing officer.  The record does not indicate that the 
veteran has withdrawn his request for a hearing held before a 
member of the Board.  

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.  

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process requirements.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











